Citation Nr: 1207265	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970. 

This matter came to the Board of Veterans' Appeals  (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The rating decision awarded a 10 percent disability rating for the Veteran's service-connected right ear hearing loss. 

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

In an August 2009 remand, the Board determined that it also had jurisdiction over the issue of entitlement to an increased rating for left ear hearing loss.  At that time, the Board remanded the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss for further evidentiary development.  The issue was remanded again in August 2011.  


FINDINGS OF FACT

1.  At VA examination in May 2005, the Veteran's numeric designation of hearing impairment based on puretone threshold average and speech discrimination scores was a Level XI hearing in the right ear and no worse than Level I hearing in the left ear, corresponding to a 10 percent rating when applied to Table VII at 38 C.F.R. § 4.85.  

2.  At VA examination in April 2006, the Veteran's numeric designation of hearing impairment based on puretone threshold average and speech discrimination scores was no worse than a Level IX hearing in the right ear and no worse than Level I hearing in the left ear, corresponding to a 0 percent rating when applied to Table VII at 38 C.F.R. § 4.85.  

3.  VA audiogram results obtained on August 17, 2009, and noted on VA examination dated in December 2009 indicate the Veteran's numeric designation of hearing impairment based on puretone threshold average and speech discrimination scores was no worse than a Level X hearing in the right ear and no worse than Level I hearing in the left ear, corresponding to a 10 percent rating when applied to Table VII at 38 C.F.R. § 4.85.  

4.  At VA examination in August 2011, the Veteran's numeric designation of hearing impairment based on puretone threshold average and speech discrimination scores was Level XI hearing in the right ear and no worse than Level I hearing in the left ear, corresponding to a 10 percent rating when applied to Table VII at 38 C.F.R. § 4.85.  

5.  Private audiograms from December 2004, November 2005, February 2008, and March 2008 indicate that the Veteran's numeric designation of hearing impairment based on puretone threshold average scores only, was level XI in the right ear and no worse than Level I in the left ear; a private audiogram from April 2009 indicates that the Veteran's numeric designation of hearing impairment based on puretone threshold average scores only was Level XI in the right ear and no worse than Level III in the left ear; however, these audiograms hold less probative value than the VA findings because they were unsigned (except for the March 2008 test) and a CNC word list was not used.  


CONCLUSION OF LAW

During the rating period on appeal, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected bilateral hearing loss disability have not been.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Veteran filed claims for an increased rating for the service-connected hearing loss in February 2005 and March 2005.  In April 2005, the RO issued a duty-to-assist letter to the Veteran that provided the Veteran with notice of how to substantiate a claim for an increased evaluation.  The notice explained what evidence VA would obtain on behalf of the Veteran and what evidence the Veteran should provide.  In response, the Veteran indicated that his most recent VA examination (conducted in May 2005) should be of record and that he had no other evidence to submit at that time.  

The April 2005 letter did not provide evidence of how disability ratings and effective dates are assigned, pursuant to Dingess.  However, this notice was provided by way of a March 2006 letter from the RO.  Moreover, in a June 2008 letter, issued to the Veteran after the Veteran appealed the issue of an increased rating to the Board, the RO specifically provided notice of how VA determines the disability rating and also provided the specific rating criteria pertinent to rating hearing loss.  Thus, the RO corrected the previous defect, and then issued a supplemental statement of the case, readjudicating the issue in March 2009.  The foregoing was in compliance with the holding in Dingess.  

In sum, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran multiple audiological examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The VA medical examination reports of May 2005, April 2006, December 2009 and August 2011, are adequate because they are based on current findings and provides findings relative to the criteria in the regulations.  The examinations were conducted by state-licensed audiologists and included a controlled speech discrimination tests (Maryland CNC) and a puretone audiometry test, in compliance with the regulations at 38 C.F.R. § 4.85.  

In the Board's remand, the RO was specifically requested to have the private audiograms reviewed and the graphic results translated to numeric designations.  In the August 2011 VA examination, the examiner specifically reviewed and translated all of the pertinent graphic data from the private audiograms, and also pointed out that these private audiograms were not compliant with VA regulations because they were either unsigned and/or did not include a Maryland CNC word list.  In light of the foregoing, there has been substantial compliance with the August 2011 remand directives.  As the agency of original jurisdiction (AOJ) substantially complied with the August 2011 remand orders, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The record is sufficient to allow the Board to render an informed determination.  All known and available records relevant to the service-connected hearing loss issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran submitted a lay statement from a family member directly to the Board regarding the severity of his hearing loss.  The lay statement was submitted with a waiver of review by the agency of original jurisdiction.  Thus, the Board may proceed without prejudice.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Increased Rating - Hearing Loss

The Veteran seeks a higher disability rating for his service-connected bilateral hearing loss, currently rated as 10 percent disabling.  The Veteran asserts that he has a very difficult time hearing, even with his hearing aids.  In support of his claim, he has submitted lay statements from family members corroborating that he has an extremely difficult time hearing.  In addition, the Veteran testified at a Board hearing in May 2009.  At the hearing, the Veteran reported that he has a very difficult time with his hearing aids, and continues to have trouble hearing, even while wearing them.  The Veteran also testified that he is very worried because he is essentially deaf in his right ear, and his left ear hearing is continuing to worsen.  Finally, the Veteran testified that he is not able to hear when there is any background noise.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average puretone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100. 

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII. 

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

There are four VA examinations of record.  Each of these examinations confirms that the Veteran has an exceptional pattern of hearing in the right ear, and therefore, the application of Table VIa is used to obtain a numeric designation if it results in a higher numeric designation than the one obtained from Table VI.  38 C.F.R. § 4.85.

At VA examination in May 2005, the pure tone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
75
75
90
90
83
24%
LEFT
20
25
60
55
40
96%

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level XI hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 10 percent rating.  





At VA examination in April 2006, the pure tone thresholds, in decibels, were as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
85
85
100
105+
94
56%
LEFT
25
35
55
60
44
92%

These figures, when applied to 38 C.F.R. § 4.85, Table VI (Table VIa for the right ear), correspond to Level IX hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

At VA examination in December 2009, the audiologist referred to VA audiogram results obtained on August 17, 2009.  Those results indicate pure tone thresholds, in decibels, were as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
90
90
NR
NR
105
36%
LEFT
25
35
65
65
48
92%

These figures, when applied to 38 C.F.R. § 4.85, Table VI (or Table VIa for the right ear), correspond to Level XI hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 10 percent rating.  







At VA examination in August 2011, pure tone thresholds, in decibels, were as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
105
105
105+
105+
105
0%
LEFT
20
30
70
70
48
96%

These figures, when applied to 38 C.F.R. § 4.85, Table VI (or Table VIa for the right ear), correspond to Level XI hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 10 percent rating.  

In sum, all of the VA examination findings, except the April 2006 audiometric findings, show that a 10 percent rating is warranted for the service-connected hearing loss.  Although the figures in the April 2006 audiogram, when applied to Table VI (for the left ear), VIa (for the right ear), and VII, correspond to a noncompensable rating as opposed to a 10 percent rating, the overall disability picture is relatively similar to that of the disability picture shown based on the other VA findings on examinations in 2005, 2009 and 2011.  

The Veteran submitted private audiological test results from December 2004, November 2005, February 2008, March 2008 and April 2009.  In the Board's August 2009 remand, the RO was directed to have the private graphic audiogram results translated in to numeric designations.  The record contains several pieces of correspondence from the Veteran's private examiners who conducted these private tests, noting the profound sensorineural hearing loss in the right ear and moderately severe to severe high frequency hearing loss in the left ear, but there was no actual translation of the pure tone thresholds.  These examiners, Dr. A.F., and Dr. J.H. both noted that the Veteran was not a candidate for surgery and required the use of hearing aids.  See statement from A.F., MD dated March 18, 2008 and statement from J.H., MD dated April 19, 2009.  

The VA examiner in August 2011, however, thoroughly reviewed the claims file and translated the private audiograms from December 2004, November 2005, February 2008, March 2008 and April 2009.  According to these findings, each of the private audiograms essentially showed profound deafness in the right ear, consistent with the VA examination results.  Additionally, with regard to the left ear, the puretone average of 1000-4000 Hz was 49 in December 2004; 48 in November 2005, 48 in February 2008; 49 in March 2008, and 53 in April 2009.  The examiner pointed out, however, that none of these audiograms included a Maryland CNC speech discrimination test and only the March 2008 report was signed by a licensed audiologist.  In an August 2011 statement from the private audiologist who conducted the March 2008 audiogram, she noted that the Maryland CNC speech discrimination test was not performed; rather, the Northwestern University Auditory test number six (NU-6) was performed instead.  Accordingly, the results from these private audiograms cannot be used for rating purposes pursuant to 38 C.F.R. § 4.85.  

Importantly, in considering this matter on appeal the Board is required to base its decisions on independent medical evidence rather than rely upon its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Similarly, while the Veteran's statements regarding the severity of his hearing loss are certainly credible, the rating in this case is determined by a mechanical formula using relevant testing data.  This is not the type of situation where a lay opinion is competent to answer the question of what rating is appropriate in this case.  Accordingly, the disability picture as a whole shows that a 10 percent disability rating is warranted based on the audiometric results from May 2005, April 2006, December 2009 (August 2009) and August 2011.  There is one isolated finding that may warrant a rating of 20 percent.  The private audiogram of April 2009 shows the average puretone threshold in decibels as 53.  This, coupled with the Veteran's profound deafness in the right ear, would correspond to Level XI hearing in the right ear and Level III hearing in the left ear, but only when the data from both ears are applied to Table VIa.  The application of the data to Table VI is not possible because speech discrimination scores are not available.  However, even if this one test did result did correspond to the application of a 20 percent rating, the subsequent VA examination dated in August 2011, along with every other audiogram of record, clarifies that the most appropriate rating based on the totality of the evidence is 10 percent.  The greatest weight is assigned to the evidence as a whole, which shows that the results of all but one audiometric examination between 2005 and 2011, and all of the highly probative VA examination results obtained during this time period, result in no higher than a 10 percent evaluation, rather than on one isolated audiometric finding. 

The Board is mindful of the Veteran's severe hearing loss, and his reports that his left ear hearing is getting worse are competent and credible.  Despite any increase in the Veteran's hearing loss throughout the course of this appeal, the overall disability picture does not show that such loss has risen to the level that would warrant the assignment of the next higher, 20 percent rating.  

The preponderance of the evidence is against the claim for the assignment of a rating in excess of 10 percent for the service-connected hearing loss; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  The criteria for the assignment of this 10 percent rating have been met during the entire appeal period as there are not time periods since the Veteran filed his claim for increase when the Veteran's hearing loss was shown to be more severe than currently rated.  The predominant disability picture shows that a 10 percent disability rating is warranted even taking into consideration the private medical evidence.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1)  has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, the regular schedular criteria contemplate the symptomatology shown in this case.  There is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Veteran retired from employment due to age, and the Veteran has never contended that his hearing loss affected his occupational functioning.  VA examiner's in December 2009 and August 2011 confirm that the Veteran's hearing loss did not have an effect on his occupation such that it affected his retirement.  These examiners note that the Veteran reported difficulty hearing the television, his wife, grandchildren, and people who speak behind him.  There is no indication that the Veteran's hearing loss has any significant effects on his activities of daily living.  The examiners noted only that the Veteran's hearing loss may cause the Veteran to have difficulty understanding what is being said, difficulty hearing in crowds, and that he is unable to hear out of the right ear without his hearing aid.  At no time has the Veteran ever contended that his hearing loss has ever affected his ability to work.  Moreover, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in any VA examination.  The evidence does not show that there is an interference with employment beyond that contemplated by the rating schedule.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In conclusion, the Board is cognizant of the Veteran's honorable and valiant service.  The Board is bound by the applicable law and regulations.  As such, the Board has no discretion in this matter and must predicate its determination solely on the basis of the results of the legally adequate audiological studies of record.  That said, when the Veteran finds that his hearing loss disability has increased in severity, he is free to submit an claim for an increased evaluation.




ORDER

A disability rating in excess of 10 percent for the service-connected hearing loss is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


